Citation Nr: 1137532	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  07-28 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a jaw abnormality.

2.  Entitlement to service connection for a heart attack with stent placement, to include coronary artery disease (CAD), to include as secondary to service-connected prolapsed mitral valve.

3.  Entitlement to a compensable disability rating for prolapsed mitral valve (PMV).  

4.  Entitlement to a disability rating in excess of 10 percent for service-connected degenerative arthritis of the left knee.

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right knee crepitus with degenerative changes.

6.  Entitlement to a compensable disability rating for service-connected conductive hearing loss of the right ear, status-post mastoidectomy and tympanoplasty.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to April 1969, from June 1972 to June 1974, and from August 1979 to April 1984.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office & Insurance Center (RO&IC) in Philadelphia, Pennsylvania, and a December 2006 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.  The case was subsequently transferred to the RO in Pittsburgh, Pennsylvania.  In February 2009, the Board remanded the case for further development.  The requested development has been completed, and the case has been returned to the Board for further appellate action.  

Although the Veteran's claim for service connection has previously been identified and developed as entitlement to service connection for a heart attack with stent placement, the Board finds that, based on his description of his symptoms and the medical evidence of record, as will be discussed further, his claim also reasonably encompasses his diagnosed CAD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  Therefore, the issue on the title page has been modified to reflect the current disability.

In August 2008, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folders.

The issues of entitlement to service connection for a heart attack with stent placement, to include CAD, and for increased disability ratings for arthritis of the left knee and for conductive hearing loss of the right ear status post mastoidectomy and tympanoplasty are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  A September 1969 rating decision denied service connection for a jaw abnormality on the basis that it is a constitutional or developmental abnormality.  The Veteran did not appeal the adverse determination.

3.  The evidence received since the September 1969 rating decision is either cumulative or redundant.  By itself or in conjunction with previously considered evidence, it does not relate to an unestablished fact necessary to substantiate the claim for service connection for a jaw abnormality.

4.  The Veteran's MVP is clinically benign; there is no recent evidence of MVP, either clinically or per catherization or echocardiogram.  All current cardiac symptoms have been attributed to the Veteran's CAD.
5.  The Veteran's right knee crepitus with degenerative changes is manifested by complaints of pain, stiffness, swelling, weakness, a lack of endurance, occasional locking and instability with objective evidence of flexion limited to no less than 80 degrees due to pain and full extension; there is objective evidence of significant crepitus on passive and active range of motion testing, tenderness to palpation, weakness, decreased endurance and easy fatigability during the appeal period.  There is no objective evidence of instability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to reopen the claim of entitlement to service connection for a jaw abnormality.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  The criteria for a compensable disability rating for service-connected MVP have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.100, 4.104, Diagnostic Code 7000 (2010).

3.  The criteria for the assignment of an initial disability rating in excess of 10 percent for right knee crepitus with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A (f).  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In reviewing the Veteran's claim to reopen his previously denied claim of entitlement to service connection for a jaw abnormality, the Board observes that, a September 2006 VCAA notice letter provided the Veteran with adequate notice regarding the specific basis for the prior September 1969 denial of his claim for service connection and what evidence would be necessary to substantiate the elements required to establish service connection for this disability.  The September 2006 letter also informed him of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The September 2006 VCAA notice was issued prior to the December 2006 rating decision from which the instant appeal arises.  Thus, the Board concludes that the RO provided appropriate notice of the information or evidence needed in order to substantiate the claim prior to the initial decision.  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to this claim.
In reviewing the Veteran's claims of entitlement to an increased initial disability rating for his right knee disability and for an increased disability rating for his service-connected PMV, the Board observes that the RO issued VCAA notice to the Veteran in a November 2005 letter which informed him of the evidence generally needed to support claims of entitlement to service connection and increased disability ratings; what actions he needed to undertake; and how the VA would assist him in developing his claims.  The November 2005 letter also notified him that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical evidence demonstrating a worsening or increase in severity of the disability.  The November 2005 VA letter also notified him that a claimant could also provide, or ask VA to obtain, lay evidence, as well as medical evidence, demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  A subsequent March 2006 letter informed him of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Both VCAA notice letters were issued prior to the April 2006 rating decision from which the instant appeals arise.  Thus, the Board concludes that the RO provided appropriate notice of the information or evidence needed in order to substantiate the claims prior to the initial decisions.  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to these claims.

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Board notes that the Veteran's service treatment records, VA and private medical treatment records and evaluations are of record, as well as Social Security Administration records.  Also of record are the written statements of friends of the Veteran and his wife, as well as the Veteran's written contentions regarding the circumstances of his disabilities.  The transcript of the Veteran's testimony at a personal hearing is also of record.  These records were reviewed by both the RO and the Board in connection with the Veteran's claims.  
With respect to the VA compensation examinations and opinions provided the Veteran in November 2005, December 2005, September 2006 and May 2009, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that the VA cardiac and orthopedic examination reports are adequate, as they are predicated on a review of the claims files and all pertinent evidence of record as well as on physical examinations, and provide opinions regarding the Veteran's MVP and right knee disability; the examiners also supplied explanations for their conclusions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Board notes that although it has been 5 years since the most recent VA compensation examinations for the Veteran's right knee disability, he has not alleged that this service-connected disability has worsened since the most recent examination and the more recent VA treatment records do not indicate any increase in severity.  Therefore, there remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 F. 3d (Fed. Cir. 2007).  

Analysis

New and Material Evidence to Reopen Claim for Service Connection

The Veteran is seeking to reopen his claim of entitlement to service connection for a jaw abnormality which was originally denied by a September 1969 rating decision on the basis that it was a constitutional or developmental abnormality.  The Veteran did not appeal the rating decision.  That decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.150(d), 20.302, 20.1103 (2010). 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Reviewing the evidence submitted by the Veteran in his attempt to reopen his claim, the Board finds that he has not submitted new and material evidence.  The evidence on file at the time of the September 1969 rating decision consists of the service treatment records and a July 1969 VA dental compensation examination with X-ray studies of the temporomandibular joints (TMJ).  Therefore, for evidence to be new and material, (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to tend to show that the Veteran had a jaw abnormality other than the previously diagnosed constitutional or developmental defect during his service.

The evidence associated with the claims file subsequent to the September 1969 rating decision does not relate to a previously unestablished fact that would tend to substantiate the Veteran's claim.  Significantly, the material associated with the claims folders since September 1969 fails to reveal that the Veteran has a currently diagnosed jaw disability, other than his constitutional or developmental defect noted on the July 1969 X-ray studies, that had its onset in service.  The submitted evidence consists primarily of VA treatment records showing occasional complaints of the Veteran's jaw locking, but no associated findings, treatment, or diagnoses.  The additional medical evidence received is cumulative of previously considered evidence and does not raise a reasonable possibility of substantiating the claim.  Likewise, the Veteran's testimony that he was hospitalized for lock jaw in service for an extended period is cumulative of evidence of record in 1969.  Moreover, his testimony that he got hit in his jaw with a "fugal" stick numerous times during basic training and that his jaw still periodically locks up on him, does not raise a reasonable possibility of substantiating the claim.  The Veteran is competent to offer testimony as to his alleged in-service jaw injury and in-service and post service jaw symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, he had already provided evidence regarding his in-service symptoms at the time of the last prior denial of his claim, via his statement in the originally submitted claim.  As such, his current contentions are, therefore, cumulative and redundant.  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the Veteran's testimony that he has a current jaw abnormality other than a constitutional or developmental defect requires medical expertise.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (rheumatic fever is not a condition capable of lay diagnosis).  The Veteran's testimony that he suffers from a current jaw abnormality is therefore, and to this extent, not competent.  For these reasons, the Board determines the evidence submitted subsequent to the September 1969 rating decision is either cumulative or redundant of evidence previously submitted and does not relate, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, and, in any event, does not raise a reasonable possibility of substantiating his claim.  Consequently, the evidence received since the last final disallowance of the Veteran's claim is not new and material, and his petition to reopen the claim for service connection for a jaw abnormality must be denied.  38 U.S.C.A. § 5108.


Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

MVP

The Veteran asserts that his service-connected MVP is more disabling than the current disability rating.  He contends that a compensable rating is warranted.

The Veteran's service-connected MVP is currently evaluated as noncompensably (zero percent) disabling under Diagnostic Code 7000 by analogy to valvular heart disease.  Under that diagnostic code, a 10 percent evaluation is warranted when there is a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when continuous medication is required.  A 30 percent evaluation is warranted when there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year; or when there is a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The maximum 100 percent evaluation is warranted when there is chronic congestive heart failure; or when there is a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent evaluation is also warrant during active infection with valvular heart damage and for three months following cessation of therapy for the active infection.  38 C.F.R. § 4.104 (Diagnostic Code 7000) (2010).

(During the pendency of the claim, the regulations concerning the evaluation of cardiovascular disabilities were amended effective October 6, 2006. 71 Fed. Reg. 52457- 60 (Sept. 6, 2006).  Because, as addressed in detail below, the Veteran does not have symptomatic MVP, the change to the regulation is inapplicable to the appeal at hand.)

After reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a compensable disability rating for MVP at any time during the pendency of the Veteran's appeal.  In this regard, the May 2009 VA cardiac examiner, after reviewing the Veteran's claims files and examining him, noted that while the Veteran had a history of MVP, there was no recent evidence of such clinically or per catherization or echocardiogram.  The examiner further noted that the Veteran's MVP is clinically benign and stable and found that all his cardiac symptoms are related to his diagnosed CAD and not his MVP.  Likewise, VA and private treatment records, while noting the Veteran's history of MVP, show complaints, findings and treatment only for the Veteran's diagnosed CAD.

With no evidence that the Veteran's current cardiac symptoms are related to his service-connected MVP, a noncompensable disability rating is appropriate for the service-connected disability.  Thus, a compensable disability rating is not warranted under Diagnostic Code 7000 or any other potentially applicable diagnostic code pertaining to the cardiovascular system.  See 38 C.F.R. §§ 4.100, 4.104 (2010).  The Board has considered the Veteran's written statements and hearing testimony whereby he contends that he does experience symptoms associated with MVP.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Given the nature of the claimed disability, a certain level of medical expertise is required to diagnose MVP and to assess any resulting impairment.  Because there is no indication in the file that the Veteran has this type of medical expertise, his statements attributing symptoms to MVP have no probative evidentiary value.  

For all the foregoing reasons, the Board finds that the claim for a compensable disability rating for MVP must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Right Knee Crepitus with Degenerative Changes

The Veteran contends that his service-connected right knee disability is more severe than the current disability rating reflects.  During his August 2008 personal hearing, he testified that he experiences constant pain in his right knee and also experiences locking and buckling of the right knee.  He further testified that he requires a scooter and a cane primarily because of his bilateral knee condition.

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

The Veteran's service-connected right knee disability is currently assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5003.  The hyphenated diagnostic code in this case indicates that the limitation of knee flexion under Diagnostic Code 5260 is the service-connected disorder and that the degenerative arthritis under Diagnostic Code 5003 is a residual condition.  Diagnostic Code 5003 states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent disability rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Codes 5260 and 5261 govern the rating criteria with regard to limitation of motion of the knee.  Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.

Initially, the Board notes that other diagnostic codes for knee disabilities provide for ratings greater than 10 percent.  However, there is no evidence of right knee ankylosis (Code 5256), instability or subluxation (Code 5257), dislocated semilunar cartilage (Code 5258), or of malunion of the tibia and fibula (Code 5262).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

Considering the evidence of record, the Board finds that the overall disability picture does not more closely approximate the criteria for a disability rating in excess of 10 percent under the applicable criteria.  38 C.F.R. § 4.7.  Initially, VA and private treatment records, dating from June 2005 to March 2011, show intermittent complaints of bilateral knee pain, but no real treatment for right knee complaints.  The evidence of record shows right knee flexion was measured to no more than 80 degrees (due to pain) and extension to 0 degrees during the September 2006 VA examination.  Likewise, right knee extension was measured to 110 degrees and extension to 0 degrees during the November 2005 VA examination.  Both examination reports show the Veteran complained of pain, stiffness, swelling, instability, fatigability, weakness, and a lack of endurance in the right knee.  The Veteran also reported locking in both knees at the September 2006 VA examination.  However, the September 2006 VA examiner found no objective evidence of instability in the right knee.  There was tenderness to palpation on the right knee joint during both examinations.  There was no evidence of significant edema, redness or obvious deformity of the right knee.  The November 2005 VA examiner noted significant right knee crepitus with passive and active range of motion.  The September 2006 VA examiner did note evidence of weakness, decreased endurance and easy fatigability with repetitive motion.  At no time during the pendency of his appeal is there evidence of right knee flexion limited to a degree that is compensable under VA criteria.  Likewise, there is no evidence of right extension limited to a degree that would warrant a compensable disability rating at any time during the course of the appeal.  Thus, the overwhelming preponderance of the evidence reveals that limitation of right knee motion does not warrant disability rating in excess of 10 percent under Codes 5260 or 5261.  

The Board acknowledges the Veteran's subjective complaints of right knee pain, instability, weakness, and lack of endurance, as did the November 2005 and September 2006 VA examiners.  While there is no clinical evidence of right knee instability or incoordination, the September 2006 VA examiner found right knee flexion was limited to no less than 80 degrees due to pain and repetitive motion revealed joint weakness, fatigability and lack of endurance.  The Board finds that this functional loss is adequately compensated by the currently assigned 10 percent.  Accordingly, as the preponderance of the evidence of record is against the claim for an increased initial disability rating for right knee crepitus with degenerative changes, the appeal must be denied.  38 U.S.C.A. § 5107(b)

Finally, in reaching these decisions, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and the Court's decision in Thun v. Peake, 22 Vet. App. 111 (2008).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for the disabilities are inadequate.

Based on the foregoing, the Board finds that the requirements for extraschedular evaluations for the Veteran's service-connected MVP and right knee disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, supra.


ORDER

New and material evidence not having been received, the claim for service connection for a jaw abnormality is not reopened.  The appeal is denied.

A compensable disability rating for MVP is denied.

An initial disability rating in excess of 10 percent for right knee crepitus with degenerative changes is denied.


REMAND

VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

In written contentions, submitted in July 2011, the Veteran's representative notes that CAD is now a presumptive disability for veterans exposed to Agent Orange.  Indeed, during the pendency of the Veteran's appeal, CAD has been recognized as a presumptive disability for veterans exposed to herbicide agents under the provisions of 38 C.F.R. § 3.309(e).  However, the May 2009 VA examiner etiologically linked the Veteran's diagnosed CAD to his atherosclerotic heart disease and hypertensive heart disease related to severe hypercholesterolemia, a smoking history and hypertension status.  The examiner further noted the Veteran's strong familial history of heart disease.  The presumptive provisions of 38 C.F.R. § 3.309 are rebuttable by competent evidence including medical judgment.  38 C.F.R. § 3.307(d).  Another VA cardiology examination is necessary to address the etiology of the Veteran's CAD in light of the presumptive provisions of 38 C.F.R. § 3.309.
The Veteran's most recent VA audiological examination was conducted in September 2006.  Subsequent VA treatment records show the Veteran was seen on several occasions for management of otitis externa of the right ear.  Moreover, an August 2008 treatment record notes his hearing seemed to be getting worse.  Indeed, pure tone threshold values during August 2008 and May 2009 audiometric testing do indicate a worsening of the Veteran's right ear hearing loss.  However, the treatment records, while noting word recognition test results, do not indicate whether Maryland CNC word testing was administered as required by VA rating criteria.  He should be provided another VA audiological examination to address the current severity of his right ear hearing loss.

During the September 2006 VA orthopedic examination, the examiner found evidence of left knee instability.  However, the examiner did not comment on the severity of the Veteran's left knee instability.  Therefore, the Board finds that the record does not contain sufficient medical evidence for VA to adjudicate the claim.  He should be provided another VA orthopedic examination to address the current severity of his left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded another VA cardiac examination to determine the nature and etiology of any current CAD found to be present.  The claims files must be made available to and reviewed by the examiner prior to the examination.  A notation to the effect that this record review took place should be included in the examination report.  All indicated tests and studies should be accomplished and the findings then reported in detail.  Based on the medical findings and a review of the claims files, the examiner should offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has diagnosed CAD as a result of his service or any incident therein, to include his exposure to herbicide agents in Vietnam.  A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be clearly set forth.  If the examiner is unable to give an opinion without resorting to speculation, the report should so state.  

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

2.  The Veteran should also be afforded another VA audiological examination to determine the nature and extent of any current right ear hearing loss found to be present.  The claims files must be made available to and reviewed by the examiner prior to the examination.  A notation to the effect that this record review took place should be included in the examination report.  All indicated studies should be performed, to include a full audiological evaluation.  

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

3.  The Veteran should also be afforded a VA orthopedic examination to determine the current nature and severity of his degenerative arthritis of the left knee.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should report the range of motion measurements for the left knee, in degrees.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should identify whether there is any evidence of left knee laxity, and if so, the examiner should determine whether the severity of such instability is slight, moderate or severe.

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  Thereafter, the RO should readjudicate the issues on appeal.  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


